Citation Nr: 1026907	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  03-34 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Subsequently, the Board remanded this claim 
for further development in February 2005, June 2007, and July 
2009.

In a September 2008 supplemental VA Form 9 (Appeal to Board of 
Veterans' Appeals), the Veteran appeared to request that a Travel 
Board hearing be held at the RO.  The record reflects that none 
was ever scheduled.  The Veteran's representative, in a May 2010 
telephone conversation with the Veteran, confirmed that the 
Veteran waived any Travel Board hearing and wanted his appeal to 
proceed with his representative's April 2010 written brief.  As 
such, the former request for a hearing is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. § 20.704 
(2009).  


FINDING OF FACT

The evidence of record does not show that the Veteran's acquired 
psychiatric disorder, claimed as depression, which has been 
diagnosed as adjustment disorder, depressed, is etiologically 
related to his period of active service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as depression, which 
has been diagnosed as adjustment disorder, depressed, was not 
incurred in or aggravated by active service, nor may service 
incurrence of a psychosis be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in October 
2002, March 2005, July 2007, and November 2007.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued in 
November 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)).

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim. An additional notice as to disability ratings and 
effective dates was provided in the July 2007 and November 2007 
correspondence.  In view of the above, the Board finds that the 
notice requirements pertinent to the issue on appeal have been 
met.

The duty to assist also has been fulfilled as all relevant 
medical records have been requested or obtained and the Veteran 
has been provided with a VA examination.  The Board finds that 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with this 
claim would not cause any prejudice to the Veteran.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  That an injury incurred in service alone is not 
enough.  There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including psychosis, become manifest to a degree of 10 percent 
within one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder is 
not included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric 
disorder, claimed as depression.  He contends that his depression 
is attributable to his military service.  Having carefully 
reviewed the evidence and all pertinent laws, the Board finds 
that the preponderance of the evidence is against the claim for 
service connection in this instance; thus the appeal must be 
denied.

Service treatment records reveal that in October 1975 the Veteran 
appeared at a base emergency room and appeared "as if stoned on 
a downer" with expressions of strong suicidal wishes.  The 
Veteran is quoted as saying, "I feel as if I am losing my 
mind," but was unable to pinpoint specifics.  He related being 
depressed over not having seen his family for over a year and 
expressed unhappiness in his job as a water purification 
technician.  He also complained about another matter (which is 
illegible).  Under further questioning the Veteran admitted his 
superiors were no longer doing the matter complained of, but the 
Veteran "couldn't handle the changes."  The examiner noted that 
the Veteran appeared uptight, but could not or would not relate 
what was troubling him the most.  Assessment was acute depression 
with strong suicidal wishes.  Two days later a service treatment 
record from a psychiatry clinic revealed a diagnosis of 
adjustment reaction of adult life with minimal stress and noted 
that the Veteran was returned to duty.

In December 1975, the Veteran was seen for dizzy spells and other 
vague complaints.  It was noted that the Veteran appeared 
lethargic and depressed.  While a portion of the record is 
illegible, the examiner listed an impression of depression while 
noting that the Veteran denied suicidal intent.  It also was 
noted that he was referred to Mental Health for follow-up.  

The Veteran's April 1976 discharge examination is negative for 
any psychiatric abnormalities.

Post-service, when the Veteran was receiving treatment at a VA 
hospital in July 1993 for back pain, it was noted that the 
Veteran's anxiety had increased due to changes in his health 
status.  It also was noted that he seemed depressed because a 
planned surgery had been postponed or cancelled.

In August 1993, the Veteran was seen for psychological testing in 
response to a consultation with staff from VA's Vocational 
Rehabilitation section.  A VA staff psychologist noted that the 
Veteran possibly might have some cognitive difficulties.  He also 
noted that the Veteran had been employed the previous two years 
laying ceramic tile for his brother and before that, from 1981 to 
1983 and from 1987 to 1989, had driven a sanitation truck, but 
left these jobs secondary to back problems.  The Veteran admitted 
to some problems with alcohol, but denied any psychiatric 
difficulties.  

Records from the Social Security Administration (SSA) revealed 
that the Veteran was determined eligible for either disability 
benefits or Supplemental Security Income (SSI) in March 1994 for 
myofacial pain syndrome and hypertension.  

In July 1998, the Veteran was seen for complaints of depression 
and sleep disturbance.  VA treatment records noted that the 
Veteran said that he was depressed mainly because he could not 
find a job for the past five years.  A passive attitude was noted 
as were questionable symptoms.  Impression of the examining 
physician was dysthymic disorder; rule out substance induced mood 
disorders; rule out schizoaffective disorder. 

In May 1999, the Veteran was granted a nonservice-connected 
pension with 70 percent assigned for a dysthymic disorder for 
occupational and social impairment with deficiencies in most 
areas, such as work and family relations.  

The Veteran underwent a VA mental health consultation in July 
1999 when he screened positive for PTSD and depression.  The 
Veteran complained of lack of energy, lack of motivation, 
anhedonia, and poor sleep from pain and a depressed mood.  He 
conceded a history of alcohol abuse, but said that he had been in 
treatment and no longer had a drinking or illegal drug abuse 
problem.  It was noted that the Veteran was only minimally 
cooperative during this consultation.  The examiner found no 
evidence of psychosis or delusions and diagnosed alcohol abuse by 
history; rule out mood disorder secondary to his medical 
conditions.  The Veteran was referred back to the alcohol abuse 
treatment program.  The VA staff psychiatrist did not find that 
the Veteran was suffering from any psychiatric problem.  

A December 1999 decision of an SSA administrative law judge noted 
that the Veteran had been disabled since April 1998 due, in part, 
to severe depression, degenerative disc disease of the lumbar 
spine, diabetes, and hypertension.  According to the 
administrative law judge, the Veteran had testified to depression 
that caused difficulty in concentration and a poor memory and 
said that he was socially isolated, had few friends, and had 
thoughts of suicide.  

In his decision, the SSA administrative law judge noted that a 
state agency had referred the Veteran to a Dr. C. in July 1998.  
Dr. C. noted that the Veteran had a depressed, flat effect and 
appeared almost asleep.  Dr. C diagnosed clinical depression as 
well as diabetes with bilateral retinopathy secondary to 
hypertension and diabetes.  In December 1998, the state agency 
referred the Veteran to a Dr. F., a psychiatrist.  The Veteran 
reported depression and a prior mental breakdown, appeared 
passive and fearful, and was self-derogatory.  Dr. F. diagnosed 
an adjustment disorder with mixed anxiety and depression.  In 
July 1999, the state agency referred the Veteran to a Dr. E, a 
psychologist.  The Veteran reported depression and auditory 
hallucinations.  Dr. E. noted that the Veteran had difficulties 
in concentration and attention with high anxiety levels.  
Diagnosis was a depressive disorder.  The report of the 
administrative law judge went on to note that in October 1999 Dr. 
E. opined that the Veteran was seriously limited in his ability 
to follow work rules, deal with the public, and deal with work 
stress.  He further opined that the Veteran was seriously limited 
in making most performance adjustments.  

VA outpatient treatment records dated as early as September 2002 
and as recently as November 2008, do not include any psychiatric 
condition as part of the Veteran's past history.  These VA 
records do note that the Veteran did not meet the referral 
criteria for depression, but did meet the referral criteria for 
anxiety and that he had a mental health consultation done in the 
past for anxiety.  

February 2006 VA outpatient treatment records reveal a 
psychiatric evaluation for the Veteran's probation officer.  A VA 
nurse practitioner had noted a diagnosis of depression, but wrote 
that the Veteran did not want to discuss his situation.  When 
asked in the mental health clinic about his symptoms, the Veteran 
only endorsed difficulty sleeping.  When asked about psychotic 
symptoms, he said that on the day he was arrested he felt like 
people had been following him.  He conceded in the mental status 
examination that he had used cocaine the day of his arrest.  The 
examining physician noted that the Veteran was oriented to three 
spheres; that his mood was sad at times; and that he denied 
suicidal or homicidal thoughts.  Diagnosis was alcohol and 
cocaine abuse.

The report of the Veteran's July 2006 federal prison intake 
examination showed no psychiatric abnormalities, including 
personality deviations, except for "possible PTSD."  Federal 
prison medical records from July 2006 to March 2008 show no 
complaints of, or treatment for, a psychiatric condition.  

The Veteran underwent a VA mental disorders examination in July 
2008.  The Veteran complained of a dysphoric mood most days 
related to concern about his mother and other family members and 
concerns over his physical health.  The two VA examiners noted 
that the Veteran had developed a depressed mood in service due to 
being away from home and because he did not like his military job 
as a water purification specialist; however, they noted that 
service treatment records were more suggestive of a mild 
adjustment disorder which was partially improved, as per the 
Veteran, by his change of military occupational specialty to 
cook.  The Veteran told the examiners that after he was seen in 
July 1998 for a depressed mood due to unemployment and financial 
problems he was not treated with medications and his depressive 
symptoms ceased later that year or in 1999 with no further 
treatment.  The Veteran also admitted to arrests for cocaine 
possession and driving while under the influence and that he was 
currently on probation after serving 23 months for cocaine 
possession with intent to sell.  He was reported to be living 
with his mother, had one good friend, saw family members on a 
regular basis, and played dominoes and watched television for 
social activities.  

On mental examination, the Veteran was oriented to person, place 
and time.  His dysphoric mood was not anhedonic and he did not 
feel hopeless, worthless or tearful.  Examiners diagnosed 
adjustment disorder, depressed, but wrote that the Veteran only 
met the minimal criteria for an adjustment disorder.  He did not 
meet the criteria for depression not otherwise specified or major 
depressive disorder.  The examiners opined that the Veteran's 
adjustment disorder, depressed, somewhat improved with his job 
change in service, so he did not have depression in service and 
did not have depression currently and they were not related.  
They also opined that the Veteran's mental disorder symptoms were 
not severe enough to interfere with occupational and social 
functioning.  

Correspondence dated in August 2008 from the Veteran's primary 
care provider at the VA Medical Center in Miami, and apparently 
addressed to federal prison authorities or to those in charge of 
the halfway house where the Veteran was then living, failed to 
note any psychiatric disorder when she argued health reasons 
required that the Veteran should be released from the halfway 
house early and permitted to live in his own home.

After his release from federal custody, a February 2009 VA social 
work progress note failed to note any psychiatric disorder in the 
social worker's discussion of the Veteran's personal situation.  

In October 2009, the VA psychiatrist and nurse practitioner who 
collaborated in the Veteran's July 2008 examination issued a 
medical opinion in response to the Board's July 2009 remand.  
They wrote that an adjustment disorder means reactive psychiatric 
symptoms to some stressors.  Since the Veteran had an adjustment 
disorder with depressed mood in service, which was largely due to 
and relieved by a job change, and since there was no treatment or 
complaint of depression in itself or in reaction to life 
stressors until 1998, and since his current dysphoric mood was 
again in response to life stressors, the examiners opined that it 
was less likely as not that the Veteran's current adjustment 
disorder, depressed, was caused by or a result of the adjustment 
disorder diagnosed in service.  Further, based on a review of the 
record, the examiners noted no complaints of depressive symptoms 
or treatment from the time the Veteran left service in 1976 until 
1998.  They wrote this had no bearing on the current diagnosis in 
determining its relationship to service.  

In records related to the SSA's grant of SSI benefits to the 
Veteran last year for chronic heart failure and a back disorder, 
the Veteran's mother noted on a January 2009 adult function 
report that the Veteran did not handle stress well or changes in 
routine.  

Based upon the evidence of record, the Board finds that service 
connection for an acquired psychiatric disorder, claimed as 
depression, is not warranted.  A review of the evidence of record 
does not demonstrate that the Veteran had a chronic psychiatric 
disorder in service or that his currently diagnosed adjustment 
disorder, depressed, is related to his period of active service.  
Though service records confirm that the Veteran was twice treated 
for impressions of depression during military service, the 
diagnosis from the psychiatry clinic was for an adjustment 
reaction with minimal stress and his discharge examination showed 
no psychiatric abnormalities.  Moreover, the voluminous claims 
file contains no treatment records showing any complaints of, or 
treatment for, a psychological disorder for more than 22 years 
between the time of his discharge from active duty in 1976 and 
his first complaints of depression in July 1998.  The passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

The Board also notes that the record evidence noted above fails 
to show any continuity of depressive symptomatology since the 
Veteran's discharge from service in 1976.  See 38 C.F.R. 
§ 3.303(b).  the evidence of record does not support any showing 
of depressive symptomatology from service until 1998, and there 
is no record of any psychiatric treatment during the following 
ten years.  In addition, the Board notes that the claims file 
does not contain a firm medical diagnosis of depression as the 
July 2008 VA examiners felt that the Veteran only met the minimal 
criteria for his currently diagnosed adjustment disorder, 
depressed.  

Moreover, the July 2008 and October 2009 VA examination reports 
discounted any connection between his current adjustment disorder 
and his period of active service.  These opinions are considered 
probative as they are definitive and based upon a complete review 
of the Veteran's entire claims file.  Accordingly, their opinions 
are found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The Veteran has not provided any 
competent medical evidence to rebut these opinions against the 
claim or otherwise diminish their probative weight, nor has he 
submitted competent medical evidence that his diagnosed 
psychiatric condition is related to his military service.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The evidence is devoid of a medical opinion that relates the 
Veteran's current adjustment disorder to his military service.  
The only contention that his psychiatric condition is related to 
his period of active service comes from the Veteran's own 
assertions.  While the Board is sympathetic to the Veteran, and 
believes that he is competent to report his current 
symptomatology, he does not have the requisite special medical 
knowledge necessary to render an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. 
§ 3.159.  In essence, there is no competent medical opinion of 
record etiologically relating the Veteran's currently diagnosed 
adjustment disorder to his military service.  See Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498. 
(1995).  

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran has 
an acquired psychiatric disorder that was incurred as a result of 
his period of active service would be speculation, and the law 
provides that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  For these reasons, the Board 
finds that the Veteran's claim for service connection for an 
acquired psychiatric disorder, claimed as depression, is not 
warranted.

Therefore, without evidence of a nexus between his diagnosed 
adjustment disorder and military service, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for an acquired psychiatric disorder.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, claimed 
as depression and diagnosed as adjustment disorder, depressed, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


